Citation Nr: 1047483	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-38 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased disability rating for post 
concussion syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to March 
1946. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

Hearings before the Board and a VA Decision Review Officer were 
requested and scheduled; however, the Veteran failed to report 
for both hearings.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims.

The Veteran asserts that his PTSD and post concussion syndrome 
are worse than currently evaluated.  The last examination for 
PTSD was in April 2009 (although the Veteran failed to report to 
a scheduled January 2010 examination), and the last examination 
for post concussion syndrome was in August 2009.

The Veteran's post concussion syndrome is rated as traumatic 
brain injury (TBI).  TBI is rated under 38 C.F.R. 4.124a, 
Diagnostic Code 8045 (2010).  The criteria for rating TBI were 
recently amended and the newest criteria apply to the Veteran's 
claim.  See 73 Fed. Reg. 54,693 (September 23, 2008) (amending 
the diagnostic criteria for TBI effective October 23, 2008).  The 
new criteria focus on the effects on cognitive functioning, 
emotional/behavioral functioning, and physical functioning.  The 
August 2009 VA examination does not contain sufficient detail to 
apply the new diagnostic criteria.  As such, a new examination is 
necessary.  

The examiner in August 2009 reported that the Veteran had 
dementia and that it was not possible to adequately distinguish 
any residual symptoms from a traumatic head injury.  The Board 
notes that where it is not possible to distinguish the effects of 
a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The diagnostic criteria for TBI take into account cognitive 
functioning and emotional/behavioral functioning, which may also 
be considered in the rating for PTSD.  Importantly, the 
evaluation of the same disability under various diagnoses is to 
be avoided.  See 38 C.F.R. § 4.14 (2010); see also 38 C.F.R. 
4.124a, Diagnostic Code 8045, Note (1) (2010) (If the 
manifestations of two of more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions).  As such, it would 
be inappropriate to decide the claim for a higher rating for PTSD 
at this time and that claim must also be remanded.  The Board 
also notes that the Veteran's representative reports that the 
Veteran was unaware of the VA examination scheduled in January 
2010 and the Veteran's PTSD has worsened.  It would be helpful in 
this case to have the Veteran examined again for his PTSD, as the 
Veteran reports a worsening of this condition and the results of 
such examination may have some bearing on his claim for a higher 
rating for post concussion syndrome.  

As the current severity and extent of the Veteran's post 
concussion syndrome and PTSD are unclear, the Board finds that 
new VA examinations are necessary in order to fully and fairly 
evaluate his claims for higher ratings.

Since the Board has determined that VA examinations are necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain treatment records from the VA 
Medical Center in Columbia, South Carolina 
dating since May 2010.

2.  Schedule the Veteran for a VA psychiatric 
examination to determine the current 
manifestations and effects of his PTSD.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction with 
the examination.  The examiner's discussion 
of current manifestations should include the 
extent of occupational and social impairment 
caused by PTSD.  The examiner should provide 
a Global Assessment of Functioning score.  

3.  After the above has been completed, 
schedule the Veteran for a VA TBI examination 
to determine the extent of his post 
concussion syndrome.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be performed and 
the results reported.

The examiner should comment on the effects 
post concussion syndrome has on the Veteran's 
cognitive functioning, emotional/behavioral 
functioning, and physical functioning.  Every 
effort should be made to complete the current 
VA TBI Examination Worksheet in its entirety.  

The examiner is asked to report on the 
symptomatology caused by post concussion 
syndrome, excluding the effects of dementia.  
If the examiner cannot distinguish the 
effects of dementia from the effects of post 
concussion syndrome, the examiner should 
report the symptomatology including the 
effects from dementia.  

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any of 
the benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



